Bigelow, C. J.
This case must be governed by Ward v. Bartlett. The evidence of the defendant’s authority to enter as agent of the new lessee was inadmissible under the answer. It was in the nature of a justification of the alleged wrongful entry, under a license from a person entitled to possession of the premises. As the case stood on the pleadings, and disregarding the evidence which was inadmissible thereunder, the plaintiff had sufficient possession to maintain trespass against the defendant, who on the proof could be regarded only as a stranger Exceptions overruled.